Case 1:20-cv-03014-JMS-DML Document 13 Filed 01/27/21 Page 1 of 1 PageID #: 69




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

NATASHA COLEMAN,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )    No. 1:20-cv-03014-JMS-DML
                                                      )
WILLIAM BORLEY, et al.                                )
                                                      )
                              Defendants.             )

       Order Directing Filing of Documents Authorizing Dismissal
      The court has been advised that the parties have agreed to a settlement of

this case. Therefore, all pending motions, if any, are now DENIED AS MOOT and

all previously ordered dates relating to discovery, filings, schedules, conferences,

and trial, if any, are VACATED.

      Within thirty days of the date of this entry, counsel for the plaintiff shall file

a motion to dismiss this cause and submit an order for the Court’s signature

ordering the dismissal of this action or a stipulation of dismissal (consistent with

the agreement of the parties). Additional time to complete the execution of the

settlement documents may be granted if requested in writing before expiration of

this period.

      So ORDERED.                          ____________________________________
       Date: 1/27/2021                        Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana



Distribution:

All ECF-registered counsel of record by email through the court’s ECF system
